Citation Nr: 1013074	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection 
for PTSD and assigned a 30 percent disability rating 
effective January 10, 2003.

The Veteran submitted additional evidence in July 2008, and 
submitted an appropriate waiver of RO consideration in March 
2010.  Therefore, the Board will proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the Veteran was most recently 
afforded a VA examination for PTSD in August 2003, prior to 
the initial adjudication of his claim.  The Veteran, through 
his representative, has essentially indicated that his PTSD 
is more severe than shown on that examination.  See March 
2010 Appellate Brief Presentation.  Moreover, VA's duty to 
assist requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  As such, the Veteran's increased rating claim must 
be remanded for a current evaluation of his disability.  The 
medical examination must consider the records of prior 
medical examinations and treatment in order to assure a 
fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination in order to 
determine the level of severity of his 
service-connected PTSD.  The claims folder 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.

The examination report should include a 
description of the Veteran's symptoms, 
clinical findings and associated social 
and industrial impairment that is 
attributed to his service-connected PTSD.  
In providing the requested medical 
opinion, the examiner should provide 
medical findings in terms consistent with 
the current criteria for rating mental 
disorders under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, should assign a 
Global Assessment of Functioning score, 
and should explain the meaning of the 
numerical score assigned to the Veteran's 
PTSD.  All findings should be reported in 
detail accompanied by a complete 
rationale.

2.  After the requested development has 
been completed, the claim should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


